WATKINS, CRAIN and FOGG, JJ.
WRIT DENIED: We specifically disapprove of the language in State v. Tucker, 602 So.2d 59 (La.App. 1st Cir.), writ denied, 604 So.2d 1320 (La.1992), which indicates that hearsay is not admissible at a Prieur hearing for purposes of establishing by clear and convincing evidence that the accused committed the other crime(s); and we specifically overrule any such holding therein. See La.C.E. art. 104(A). Therefore, the district court properly considered the testimony of the Assistant District Attorney in the instant matter. We further find no merit to relator’s other arguments.